Citation Nr: 0534811	
Decision Date: 12/27/05    Archive Date: 01/10/06

DOCKET NO.  04-24 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to a higher initial rating for service-
connected major depression with anxiety disorder, currently 
evaluated as 30 percent disabling. 

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities. 


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at Law 


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The veteran had active service from April 1981 to May 1983 
with prior active duty for training from September 1980 to 
February 1981.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.

VA treatment records (dated from November 2004 to August 
2005) were associated with the claims file after the issuance 
of the SOC in November 2004 on the issue of entitlement to a 
higher initial rating for major depression with anxiety 
disorder; the RO did not issue an SSOC in response to this 
additional evidence.  See 38 C.F.R.    § 19.37(a) (2005) 
(providing that if the last SOC or SSOC was prepared before 
the receipt of additional evidence, a SSOC will be furnished 
to the veteran unless the additional evidence is duplicative 
or not relevant to the issue on appeal).  A review, however, 
discloses that the additional evidence is either cumulative 
or not relevant to this referenced issue.  

In correspondence dated in October 2005, the authorized 
representative asked for an adjudication of claims for 
service connection of chronic fatigue and pain as secondary 
to service-connected disabilities.  The claims file shows 
that these claims were adjudicated in a rating decision 
issued in April 2005.  No further action is required on the 
part of the RO. 

The issue of whether the September 21, 1996 decision of the 
RO which denied entitlement to a total disability rating 
based on individual unemployability due to service-connected 
disabilities should be revised or reversed due to clear and 
unmistakable error is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.



FINDINGS OF FACT

1.	The veteran has been notified of the evidence necessary to 
substantiate her
claims, and all relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The evidence of record shows that the veteran's 
disturbances in motivation and mood and her anxiety result in 
reduced productivity, but she does not have chronic suicidal 
ideations, obsessive-compulsive tendencies that interfere 
with her routine activities, intermittently illogical, 
obscure, or irrelevant speech, panic attacks, 
near-continuous depression affecting her ability to function 
independently and appropriately, an impaired impulse control 
accompanied by periods of violence, spatial disorientation, 
an inability to maintain personal hygiene, or a complete 
inability to establish and maintain effective relationships.  

3.  The veteran meets the percentage criteria for a total 
disability rating based on individual unemployability as at 
least one disability is ratable at 40 percent or more with 
sufficient additional disability to bring the combined rating 
to more than 70 percent.

4.  The evidence of record is in relative equipoise as there 
is an approximate balance of positive and negative evidence 
that does not satisfactorily prove or disprove the claim that 
the veteran's service-connected disabilities render her 
unemployable.


CONCLUSIONS OF LAW

1.  The schedular criteria for a higher initial rating of 50 
percent, but not higher, for service-connected major 
depression with anxiety disorder have been approximated.  38 
U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.159, 4.1-4.14, 4.130, Diagnostic Codes 9434-9413 
(2005).

2.  The criteria for a total disability rating based on 
individual unemployability due to service-connected 
disabilities have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107(b) (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.159, 3.341(a), 4.1, 4.15, 4.16 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2005); 38 
C.F.R. § 3.159 (2005).  VA is required to provide the 
claimant with notice of what information or evidence is to be 
provided by the Secretary and what information or evidence is 
to be provided by the claimant with respect to the 
information and evidence necessary to substantiate the claim 
for VA benefits.  Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).

The Board finds that VA's enhanced duty to notify under the 
VCAA has been met. 
In this regard, the Board notes that in correspondence dated 
in September 2002 and October 2003, the RO advised the 
veteran of VA's duties under the VCAA and the delegation of 
responsibility between VA and the veteran in procuring the 
evidence relevant to the claims, including which portion of 
the information and evidence necessary to substantiate the 
claim was to be provided by the veteran and which portion VA 
would attempt to obtain on behalf of the veteran.  
Quartuccio, 16 Vet. App. at 187.  The September 2002 VCAA 
notice advised the veteran of what the evidence must show to 
establish entitlement to service-connected compensation 
benefits.  The October 2003 VCAA notice advised the veteran 
of what the evidence must show to establish entitlement to 
individual unemployability benefits.

The Board acknowledges that the September 2002 VCAA and 
October 2003
VCAA notices contained no specific request for the veteran to 
provide any evidence in the veteran's possession that 
pertained to the claims or something to the effect that the 
veteran give VA everything she had that pertained to her 
claims.  38 C.F.R. § 3.159(b)(1) (2005).  A complying notice, 
however, need not necessarily use the exact language of the 
regulation so long as that notice properly conveys to a 
claimant the essence of the regulation.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  The RO asked the veteran 
for all the information and evidence necessary to 
substantiate her claims-that is, evidence of the type that 
should be considered by VA in assessing her claims.  A 
generalized request for any other evidence pertaining to the 
claims would have been superfluous and unlikely to lead to 
the submission of additional pertinent evidence.  Therefore, 
it can be concluded, based on the particular facts and 
circumstances of the case, the omission of the request for 
"any evidence in the claimant's possession that pertains to 
the claim" in the notices did not harm the veteran, and it 
would be legally proper to render a decision in the case 
without further notice under the regulation.  Id. 

The Board observes that the veteran is appealing the initial 
evaluation of a disability following an award of service 
connection for major depression with anxiety disorder in a 
May 2004 Decision Review Officer Decision.  The veteran was 
not advised of the VCAA with respect to the "down-stream 
question" of the degree of disability of the veteran's major 
depression with anxiety disorder.  The veteran expressed her 
disagreement with the initial rating assigned this disorder 
in June 2004, which the RO treated as a continuous 
prosecution of her original Notice of Disagreement (NOD) 
filed in October 2003 against the RO's original denial of 
service connection in the April 2003 rating decision (which 
incidentally resulted in the favorable assignment of an 
effective date March 30, 2001-the date of receipt of the 
veteran's original claim).  In VAOPGCPREC 8-03, the VA 
General Counsel noted that although it appeared that an NOD 
that first raised an issue satisfied the 38 C.F.R. § 3.1(p) 
definition of application, he did not interpret 38 C.F.R. 
§ 3.1(p) as requiring 38 U.S.C.A. § 5103(a) notice upon 
receipt of an NOD raising a new issue.  VAOPGCPREC 8-03 p. 3.  
In the instant claim, the Board notes that the veteran's 
expressed disagreement with the initial rating assigned in 
June 2004 in the continued prosecution of his claim did not 
constitute a new claim requiring 38 U.S.C.A. § 5103(a) 
notice.  The General Counsel, however, noted that under 
38 U.S.C.A. § 7105(d)(1), upon receipt of an NOD in response 
to a decision on a claim, the agency of original jurisdiction 
must take development or review action it deems proper under 
applicable regulations.  VAOPGCPREC 8-03 p. 3-4.  In this 
regard, the Board notes that the RO held an informal 
conference with the veteran's authorized representative in 
November 2004, during which time the representative directed 
the RO to obtain current VA treatment records that he 
maintained would support an increased evaluation.  The RO 
obtained the identified treatment records in November 2004.  
The veteran has not identified any outstanding evidence that 
he wants VA to obtain on her behalf.  

In further regard to VA's duty to notify, the Board notes 
that the RO provided the veteran with a copy of the April 
2003 rating decision, May 2004 Decision Review Officer 
Decision, May 2004 Statement of the Case (SOC), and November 
2004 SOC, which included a discussion of the facts of the 
claims, notification of the bases of the decisions, and a 
summary of the evidence used to reach the decisions.  The 
SOCs provided the veteran with notice of laws and regulations 
pertinent to her claims, including the law and implementing 
regulations of the VCAA.  The Board concludes that the 
requirements of the notice provisions of the VCAA have been 
met, and there is no outstanding duty to inform the veteran 
that any additional information or evidence is needed.  
Quartuccio, 16 Vet. App. at 187.  

In regard to VA's duty to assist, the Board notes that the RO 
afforded the veteran a VA examination in November 2002 and 
obtained the previously discussed current VA treatment 
records (which are in addition to earlier dated VA treatment 
records obtained) in connection with the veteran's increased 
rating claim.  As previously noted, the veteran has not made 
the RO or the Board aware of any other evidence relevant to 
her appeal that needs to be obtained.  Therefore, no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to this claim.  As 
for the claim for a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU), in light of the Board's favorable 
decision, any 'duty to assist' concerns are moot. 






II.	Higher Initial Rating for Major Depression with Anxiety 
Disorder

Evidence

The November 2002 VA examination report showed that the 
examiner reviewed the claims file.  The veteran reported that 
she had not been hospitalized for psychiatric reasons.  She 
had been in outpatient mental health treatment since 
approximately 1986 following her surgery.  She stated that 
she was an active person, but after her surgery in 1985, she 
got "bummed out" because of the physical limitations.  She 
stated that she was unable to take care of her house as she 
used to, she was more accident prone, and she got annoyed 
because either it took her longer to do things or she could 
no longer do certain things.  She was under the care of 
several mental health professionals.  She indicated that the 
frequency and the severity of the depression changed based on 
her ability or inability to be active.  She also indicated 
that some situational factors would increase the depression.  
She was able to function adequately when remissions occurred.  
She maintained that she suffered with depression often over 
this past summer as she was having relationship difficulties 
and financial stress, and she was struggling with the 
anniversaries of her loses of loved ones.  The examiner noted 
that VA electronic records indicated more frequent therapy 
sessions during some of these stressful times.  

The veteran indicated that she was always in pain, and thus 
was never completely without some anxiety and depression 
centered around the pain, but at times it was not as severe.  
Her social world revolved around Alcoholics Anonymous (AA); 
however, her activity level had decreased and limited her 
social contacts.  She contended that her medications had been 
helpful with no adversive side effects.  Her anxiety was such 
that she found it difficult to stick to one thing.  She had 
difficulty remembering things, had problems concentrating, 
and she was unable to make decisions.  She complained that 
she angered easily, and that she had been unable to control 
herself and not strike out as she used to be able to do.  She 
was usually unable to sit still, but sometimes felt so down 
that she would sit and do nothing.  At these times, she had 
to force herself to get up and feed her animals.  She had 
difficulty taking care of the house when depressed.  She felt 
that her physical limitations contributed to her feelings of 
depression, anxiety, and worthlessness.  

The examiner observed that the veteran appeared for the 
examination promptly.  She was neat and well-groomed.  She 
had difficulty sitting still and explained that she was 
always nervous and pain made it difficult for her to sit in 
one position very long.  The examiner noted that the 
veteran's nervousness was evident in her jerky hand 
movements.  The veteran was cooperative and animated; 
however, she was unable to provide a good history with dates 
and details.  She seemed unable to concentrate and easily 
became frustrated when asked for specific details.  She was 
adequately oriented to person, place, and time.  Her 
performance on similarities and proverbs was poor.  Her 
judgment was adequate but limited.  She was unable to do 
serial sevens.  There was no impairment of thought process or 
communication.  She denied delusions or hallucinations.  No 
inappropriate behavior was observed.  She had some suicidal 
ideation in 1986 following her surgery but none since then.  
She had no homicidal ideation, thoughts, or plans.  She 
reported being able to maintain minimal personal hygiene even 
when depressed.  She recalled two of three items in the 
mental status examination.  She had difficulty with 
information questions and indicated that she struggled with 
memory loss.  The examiner noted that a neuropsychological 
examination in 2000 indicated that she was capable of average 
short-term memory, and the variability seen in the testing at 
that time was more likely due to attentional fluctuations 
related to anxiety.  The examiner added that poor 
informational recall was more likely due to low average 
cognitive ability.  The veteran reported on some obsessive-
compulsive tendencies.  She indicated that she was a "neat 
freak," but was doing better with medication.  Her neatness 
centered around cleaning, and she related that she tried to 
"do it right."  It was noted however that it did not seem 
to interfere with routine activities.  The veteran's rate of 
speech appeared somewhat pressured but absent any other 
abnormalities.  She did not complain of panic attacks.  

The examiner noted that the veteran was positive for symptoms 
of depression and that she frequently felt "down."  The 
veteran had an active interest in horses and she owned and 
trained several.  She sold one in August because she felt 
unable to care for it.  She had a decreased ability to think, 
concentrate, and make decisions.  She felt worthless because 
she could not function as she used to; she had to hire people 
to do some of the work she had always done for herself.  She 
complained of sleep disturbances.  She reported that she had 
had problems in the past with alcohol, gambling, and 
overspending.  She had been sober for 19 years, she had not 
gambled in the past year, and she had not had difficulty with 
impulsive spending for some time.  The examiner noted that 
the veteran had also been diagnosed with anxiety disorder and 
post-traumatic stress disorder as a result of childhood 
trauma.  The examiner added that the anxiety would interfere 
with her activities.  

The examiner provided diagnoses of major depression and 
anxiety disorder, not otherwise specified on Axis I.  The 
examiner assigned a Global Assessment of Functioning (GAF) 
score of 51.  [The GAF is a scale reflecting the 
"'psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness'" from 0 to 
100, with 100 representing superior functioning in a wide 
range of activities and no psychiatric symptoms.  Carpenter 
v. Brown, 8 Vet. App. 240, 242 (1995) (quoting DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994)).]  
The examiner commented that a GAF score of 51 was indicative 
of moderate difficulty in social functioning.  The examiner 
also opined that the veteran's depression was due to her 
service-connected disabilities.

VA treatment records dated from September 2000 to August 2005 
showed that 
the veteran underwent continuous individual psychotherapy 
sessions for her anxiety and depression in connection with 
complaints of physical pain, relationship problems with a 
significant other, and reactions to different situations.  
The 
records primarily showed that the veteran was alert and 
oriented in all spheres.  Her thoughts were goal directed 
without tangentiality or circumstantiality.  There was 
consistently no evidence of delusions or hallucinations.  She 
consistently had good grooming.  Her memory consistently 
appeared grossly intact.  She regularly displayed mildly 
pressured speech and restlessness.  The records showed that 
the veteran reported that she had "a number of supportive 
friends" or sober friends in her community.  No GAF scores, 
however, were reported in the records.  

VA treatment records also included an April 2003 record that 
showed that the veteran complained of suicidal thoughts with 
no plans or intent in connection with complaints of 
disappointment with the denial of her disability claim and 
the selling of a horse.  At that time, it was noted that the 
veteran appeared angry and depressed.  She also complained 
that her medication was impairing her ability to focus.  In 
subsequent records beginning in June 2003, the veteran denied 
suicidal ideations.  Records dated in 2004 noted that the 
veteran reported that her house burned down and document 
distress, concentration problems, and memory problems 
associated with this latest event.  Lastly, the records were 
also significant for noting diagnoses of PTSD, attention-
deficit hyperactivity disorder, and bipolar disorder not 
otherwise specified. 

Analysis

Based on a review of the evidence of record, the Board finds 
that the veteran's service-connected major depression with 
anxiety disorder is productive of symptomatology consistent 
with the criteria associated with the next higher rating of 
50 percent under Diagnostic Codes 9434-9413 and the General 
Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, 
Diagnostic Code 9434-9413 (2005).  

The November 2002 VA examiner assigned a GAF score of 51 for 
moderate symptoms based on a review of the veteran's claims 
file and electronic VA records and a 60-minute interview.  A 
GAF score is highly probative to rating a mental disorder as 
it relates directly to the veteran's level of impairment of 
social and industrial adaptability as contemplated by the 
rating criteria for mental disorders.  Massey v. Brown, 7 
Vet. App. 204, 207 (1994).  A GAF score of 51 reflects 
symptomatology consistent with the criteria associated with a 
50 percent rating under the General Rating Formula for Mental 
Disorders.  The medical evidence of record does show that the 
veteran has frequent disturbances in motivation and mood, 
although not always in connection with her physical 
disabilities. Nevertheless, the veteran reports that her 
disturbances in motivation and mood on account of her 
physical limitations and her anxiety have reduced her 
productivity as she is always experiencing some level of 
pain.  Thus, the GAF score provided by the November 2002 
examiner is supported by some findings in the examination 
report.  For these reasons, the Board finds that the 
symptomatology associated with the veteran's service-
connected major depression with anxiety disorder more nearly 
approximates the criteria associated with a 50 percent rating 
under the general rating formula.

The Board, however, does not find that the veteran's service-
connected disability is even more productive of 
symptomatology associated with the next higher rating of 70 
percent under the general rating formula.  VA treatment 
records show that the veteran only complained of suicidal 
ideations in response to a specific event as the veteran 
prior to that point and thereafter consistently denied 
suicidal ideations.
The VA examiner noted that the veteran reported on some 
obsessive-compulsive tendencies but indicated that it did not 
seem to interfere with the veteran's routine activities.  The 
evidence shows that the veteran's speech is consistently 
pressured but not intermittently illogical, obscure, or 
irrelevant.  The veteran does not complain of panic attacks.  
The veteran's depression and anxiety reduce her productivity 
but the evidence does not show, nor does the veteran contend, 
that she is in near-continuous depression affecting her 
ability to function independently and appropriately.  Rather, 
VA treatment records document that the veteran adequately 
maintains her self, home, and horses.  

The veteran complains that she angers easily but the evidence 
fails to show that she has an impaired impulse control 
accompanied by periods of violence.  The evidence further 
shows that the veteran does not have spatial disorientation 
as she has consistently been oriented in all spheres.  The 
veteran reported being able to maintain minimal personal 
hygiene even when depressed according to the VA examiner, and 
VA treatment records showed that the veteran consistently 
appeared at the individual therapy sessions groomed.  Lastly, 
the veteran reports that she does have a network of 
supportive friends in her community so she does have residual 
ability to establish and maintain effective relationships.  
It is for these reasons that the Board finds that the 
symptomatology associated with the veteran's major depression 
with anxiety disorder does not more nearly approximate the 
criteria associated with a 70 percent rating under Diagnostic 
Codes 9434-9413 of the general rating formula.  Accordingly, 
the veteran is entitled to a higher initial rating of 50 
percent, and not higher, under Diagnostic Codes 9434-9413 of 
the general rating formula.

The veteran's major depression with anxiety disorder has not 
been shown to be manifested by greater than the criteria 
associated with a 50 percent rating during any portion of the 
appeal period.  Accordingly, a staged rating is not in order 
and a 50 percent rating is appropriate for the entire period 
of the veteran's appeal.  Fenderson v. West, 12 Vet. App. 119 
(1999).  
 
Any limits on the veteran's employability due to her major 
depression with anxiety disorder have been contemplated in a 
50 percent rating under Diagnostic Codes 9434-9413.  The 
evidence also does not reflect that the veteran's depression 
and anxiety have necessitated any frequent periods of 
hospitalization during the appeal period.  Thus, the record 
does not show an exceptional or unusual disability picture 
not contemplated by the regular schedular standards that 
would warrant the assignment of an extraschedular rating.  
Since application of the regular schedular standards is not 
rendered impracticable in this case, the Board is not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R.          § 3.321(b)(1) (2005) 
for assignment of an extraschedular evaluation.


III.	TDIU 

The Board notes that a TDIU may be assigned where the 
schedular rating is less than total when the disabled person 
is, in the judgment of the Board, unable to secure or follow 
a substantially gainful occupation as a result of service-
connected disabilities.  If there is only one such 
disability, this disability shall be ratable at 60 percent or 
more, and if there are two or more disabilities, there shall 
be at least one disability ratable at 40 percent or more, and 
sufficient additional disability to bring the combined rating 
to 70 percent or more.  38 C.F.R. § 4.16(a) (2005).  It is 
also the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled, even though they fail to meet the 
percentage standards set forth in paragraph (a) of § 4.16.  
38 C.F.R. § 4.16(b) (2005).  In determining whether a veteran 
is entitled to a total disability rating based upon 
individual unemployability, neither his nonservice-connected 
disabilities nor his advancing age may be considered.  38 
C.F.R. §§ 3.341(a), 4.19 (2005); Hersey v. Derwinski, 2 Vet. 
App. 91, 94-95 (1992).

The veteran is service-connected for the following 
disabilities:  chondromalacia of the left knee with stress 
fracture of the left medial tibial plateau, rated as 30 
percent disabling; chondromalacia of the right knee, rated as 
20 percent disabling; residuals of contusion of spinal 
accessory nerve on the right with mild wasting of the upper 
arm region of the right trapezius muscle and limitation of 
motion, rated as 20 percent disabling; tendonitis of the left 
wrist, traumatic, rated as 10 percent disabling; and major 
depression with anxiety disorder, to be rated as 50 percent 
disabling (as the result of the Board's decision above).  The 
veteran meets the percentage criteria for a TDIU as at least 
one disability is ratable at 40 percent or more (major 
depression with anxiety disorder or combined knee 
disabilities) with sufficient additional disability to bring 
the combined rating to more than 70 percent.  38 C.F.R. 
§ 4.16(a) (2005).  

The November 2002 VA examination report noted that the 
veteran reported that she last worked in 1996 and was awarded 
disability benefits from the Social Security Administration 
(SSA).  The Board notes that the criteria for a disability 
evaluation under the SSA system differ from the criteria set 
forth in VA regulations, and the Board is not bound by SSA 
findings, but a determination of unemployability by the SSA 
is certainly relevant in a claim for TDIU.  See Murincsak v. 
Derwinski, 2 Vet. App. 363, 372 (1992) (VA must obtain 
records from the SSA and give appropriate consideration and 
weight to such evidence in determining whether to award or 
deny VA benefits); Collier v. Derwinski, 1 Vet. App. 413, 417 
(1991).  

Records from the SSA showed that the veteran was awarded 
disability benefits in October 1998 on account of the 
following disorders the SSA deemed rendered the veteran 
unemployable:  status post left cranial nerve injury (1985); 
history of septic arthritis of the right knee (July 1997); 
myofascial pain syndrome; recurrent major depression; 
borderline personality disorder; cervical disc disease; 
anxiety disorder; and history of alcohol abuse.  The SSA also 
reported that the veteran's treating psychiatrist, Dr. E.B., 
had given "mental residual functional capacity assessments 
that would totally disable the [veteran]."  No treatment 
records from Dr. E.B., however, have been associated with the 
claims file.  Thus, the record is not clear as to which 
mental disorder or disorders render the veteran unemployable.  
As noted earlier, in addition to major depression with 
anxiety disorder, the veteran has also been diagnosed with 
PTSD, attention-deficit hyperactivity disorder, and bipolar 
disorder. 

A March 2001 VA treatment record showed that the veteran had 
several complaints that included shoulder pain (no 
specification as to right or left), bilateral knee pain, pain 
in general, and restless sleep.  Dr. A.P. provided several 
assessments that included chronic pain, arthritis, anxiety, 
and depression.  Dr. A.P. maintained that she did not think 
that the veteran was employable due to the "chronicity of 
her pain and multiplicity of medical conditions."  Dr. A.P. 
essentially opined that the veteran's pain in general and 
multiple medical conditions rendered her unemployable with no 
specification as to whether the veteran's service-connected 
physical and mental disabilities alone rendered her 
unemployable.  

It would have been ideal if the RO had afforded the veteran 
an appropriate medical examination to address the question of 
the veteran's employability.  There is, however, no doubt 
that the medical evidence shows that the veteran's service-
connected physical disabilities cause her pain and the high 
rating assigned to the veteran's major depression and anxiety 
disorder is in itself a recognition that this service-
connected impairment makes it difficult to obtain and keep 
employment.  Thus, the Board finds that the evidence of 
record is in relative equipoise as there is an approximate 
balance of positive and negative evidence that does not 
satisfactorily prove or disprove the claim that the veteran's 
service-connected disabilities render her unemployable.  
Therefore, the Board resolves reasonable doubt in favor of 
the veteran and finds that she is entitled to TDIU.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  





ORDER

A higher initial rating of 50 percent for service-connected 
major depression with anxiety disorder is granted, subject to 
the law and regulations controlling the award of monetary 
benefits.  

A total disability rating based on individual unemployability 
due to service-connected disabilities is granted.


REMAND

In October 2005, the veteran's authorized representative 
filed a timely NOD at the AOJ with the November 2004 rating 
decision that denied a claim of clear and unmistakable error 
in the September 21, 1996 RO rating decision.  The claims 
file shows that no SOC has been furnished to the veteran on 
this issue.  38 C.F.R. § 19.26 (2005).  The veteran is 
entitled to an SOC on this issue.  See Manlincon v. West, 12 
Vet. App. 238, 240-41 (1999) (holding that, where a notice 
of disagreement is filed with a claim and no SOC has been 
issued, the Board should remand, not refer, that issue to the 
RO to issue an SOC).   

Accordingly, the case is REMANDED to the RO via the AMC for 
the following action:

Please re-examine the claim with 
consideration of any newly obtained 
evidence and determine if additional 
development is warranted on the basis 
thereof.  If the matter is not resolved 
by granting the benefit sought on appeal 
or the NOD is not withdrawn, then the 
veteran and her representative should be 
provided with an SOC on the issue of 
entitlement to whether the September 21, 
1996 decision of the RO which denied 
entitlement to a total disability rating 
based on individual unemployability due 
to service-connected disabilities should 
be revised or reversed due to clear and 
unmistakable error.  The veteran should 
be given notice of her appeal rights and 
the need to perfect her appeal.  If the 
appeal is subsequently perfected by 
timely submission of a substantive 
appeal, then the matter should be 
forwarded to the Board.  


The purpose of this REMAND is to ensure due process.  The 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  The 
veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


